Citation Nr: 1530430	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent for residuals, spinal cord infarction.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran had active service from December 1951 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which continued a 60 percent disability rating for service-connected spinal cord infarction.  Notably, an April 2012 rating decision granted service connection for spinal cord infarction under 38 U.S.C.A. § 1151 and assigned an evaluation of 60 percent effective January 31, 1997.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

In a February 2015 rating decision, the RO granted entitlement to a total rating based on individual unemployability, effective January 31, 1997.  To date the Veteran has not expressed disagreement as to the effective date assigned.  Thus, this matter is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1951 to May 1952.

2.  On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issue on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) for the issue of entitlement to a rating in excess of 60 percent for residuals, spinal cord infarction have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On June 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issue on appeal was requested.  Specifically, the Veteran's representative wrote the following: "Accordingly, we respectfully request the Board to withdraw the remaining issue of entitlement to a higher disability rating for a spinal cord infarction."  As this statement from the Veteran's representative is in writing and clearly shows the Veteran's intent to withdraw his appeal, the Board finds that the Veteran has withdrawn this appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal of entitlement to a rating in excess of 60 percent for residuals, spinal cord infarction is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


